Citation Nr: 1203755	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  06-00 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for residuals of a spinal injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and granddaughter


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  The Veteran's claim has since been handled by the RO in Los Angeles, California.

In September 2011, the Veteran and his granddaughter testified before the undersigned at the RO.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The currently diagnosed spine disorder did not manifest in service, arthritis did not manifest for many years thereafter, and a spine disorder is not related to service or a residual of an in-service spinal injury.


CONCLUSION OF LAW

Residuals of a spinal injury were not incurred in or aggravated by service, and arthritis of the spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In this case, an April 2004 letter to the Veteran informed him of the separate responsibilities for obtaining evidence and what the evidence needed to show in order to substantiate his service-connection claim.  The Veteran's appeal was then adjudicated in September 2004.  

Thereafter, a June 2008 letter issued to the Veteran provided him with notice regarding the Dingess/Hartman requirements noted above.  His claim was then readjudicated in March 2009 and July 2011.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).
 
Next, VA has a duty to assist the Veteran in the development of the claim decided herein.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  VA has obtained service and all pertinent VA treatment records identified by the Veteran.  In February 2004, the Veteran submitted a release (VA Form 21-4142) for VA to request private records from Dr. B.  A July 2004 letter shows that the RO made a second request to Dr. B for the Veteran's records.  In an April 2005 letter, the RO requested that the Veteran submit another VA Form 21-4142 with regard to Dr. B, effectively informing him that these records had not been obtain.  The Veteran did not respond.  The Board finds that VA has fulfilled its duty to assist with regard to the private records from Dr. B.  All other pertinent private records identified by the Veteran have been obtained.

In May 2008, the Veteran was afforded a VA examination with regard to the claim decided herein.  The examination was conducted by a physician who obtained history from and interviewed the Veteran, conducted a thorough examination, and provided a conclusion based upon the evidence of record.  The Board finds that it is adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the appellant's and his representative's written and oral statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran's October 1942 entrance examination report shows that he had no musculoskeletal defects.

A November 1944 service report of the Veteran's appendectomy indicates that difficulty was encountered because the spinal anesthetic was not satisfactory.  It was noted that the Veteran's postoperative condition was good.  Six days later, the Veteran was noted to have been ambulatory and under routine care.  He was discharged to duty fifteen days after his surgery.

The February 1946 separation examination report shows that the Veteran had no musculoskeletal defects.  When asked to list all significant diseases, wounds, and injuries, the Veteran only noted his appendectomy.

In February 1946, the Veteran initiated a claim for VA benefits, based upon his appendectomy in service.

An October 1957 VA hospitalization report shows that the Veteran was admitted for ulcers in his stomach.  His past history and review of systems was essentially negative.

A December 1975 private x-ray report revealed disc space narrowing and foraminal encroachment of the cervical spine and ipsilateral sacralization and minimal degenerative changes of the lumbar spine.  Another private report dated that same month shows that the Veteran complained of pain in his neck and back for a considerable amount of time.  He had been in a VA hospital from January to February 1975 for ulcers.  He reported that he had his appendix removed in 1954, at which time he had spinal anesthetic.  Since then, he had a lot of pain in his back, which he attributed to the spinal anesthetic.  He also complained of arthritis for years.  

A February 1976 private record shows that the Veteran had current diagnoses of arthritis of the lumbar spine, sacralization of the left fifth transverse process, and discogenic disease in cervical vertebrae.

In a February 2004 written statement, the Veteran contends that his back pain was caused by damage to his spine from a spinal tap in service.

In a March 2004 written statement, the Veteran alleged that he had pain in his spine ever since his spinal tap in service.

A January 2005 VA outpatient record shows a diagnosis of degenerative joint disease of the lumbar spine.  The Veteran complained of low back pain since service.

In a June 2006 written statement, a VA physician certified that the Veteran had severe discogenic disease of the lumbar spine and severe back pain.  The Veteran claimed a back injury while in service. 

In a January 2008 written statement, the Veteran asserted that the records indicate that his surgery in November 1944 was difficult and that his spinal tap or anesthetic was not satisfactory.  The first post-service record he references for any back or neck problem is dated in December 1975.

In May 2008, the Veteran underwent VA examination.  The Veteran reported that he had a lumbar puncture during service pursuant to his surgery.  He stated that, ever since then, he had been experiencing pain in the low back.  The examiner noted a review of the in-service operative report, showing administration of a spinal anesthesia and a post-operative condition that was stable and good.  Following examination, the diagnosis was degenerative arthritis of the lumbar spine.  The examiner noted that there was no mention in the service records regarding the lumbar spine.  The examiner could not find any relationship between the Veteran's surgery in service and his current lumbar spine condition.  He reiterated that there was no documentation regarding the lumbar spine in service.

In September 2011, the Veteran and his granddaughter testified before the undersigned.  She asserted that a VA doctor had told the Veteran that his lumbar spine pain was directly associated with the spinal tap he underwent during service.  She indicated that there was a gap in the Veteran's documented medical treatment because he had been treated badly by VA.  She also asserted that it was the Veteran's contention that his back symptoms have existed and continued since his in-service surgery in 1944.

First, the Board will address the Veteran's statements regarding continuity of symptomatology.  Beginning in December 1975, the Veteran attributed his back pain to his spinal anesthetic during his appendectomy, although he incorrectly stated that it occurred in 1954 at this time.  He indicated that he had back pain since his surgery.  This assertion was reiterated in February 2004, March 2004, January 2005, and September 2011.

However, the Board finds that the other evidence of record contradicts the Veteran's more recent statements regarding continuity.  First, there is no evidence in the service medical records with regard to the Veteran's lumbar spine.  While it was noted that there was difficulty with his spinal anesthetic, the Veteran's recovery from the surgery was noted to be routine, and the Veteran was discharged to duty fifteen days after his appendectomy.

Furthermore, the Veteran's examination of the musculoskeletal system in February 1946, upon separation, was normal, and he did not report any injuries or symptoms related to his back, even though he did report his history of appendectomy at that time.  The same month that he separated from service, the Veteran initiated a claim for VA benefits.  However, when asked to list his injury or disease for which this claim was being made, the Veteran only noted his ruptured appendix and noted that he had trouble with his side following strenuous work.  In both of these instances, the Veteran was silent regarding his lumbar spine, even while asserting the presence or history of his appendectomy.  Silence here, when the Veteran is otherwise affirmatively speaking, constitutes negative evidence.

Post-service, the Veteran was hospitalized in October 1957 for ulcers and review of all other systems was noted to be essentially negative.

There is no post-service medical evidence of treatment for or diagnosis of a back disorder until December 1975, nearly thirty years after separation from service, at which time the Veteran did report a history of pain since his spinal anesthesia in service.

Given the totality of this evidence the Board finds that continuity of symptomatology is not indicated.  The self-report during the February 1946 separation examination and February 1946 claim for VA benefits that does not mention the lumbar spine are contemporaneous statements that directly contradict the Veteran's assertions decades later that his lumbar spine pain began in 1944 and has continued since then.  The Board finds that this contemporaneous evidence is more probative than the Veteran's later statements.  As such, continuity of symptomatology is not for application.

The Board will now turn to the question of whether the Veteran has a residual of an in-service injury related to his spine.  In some cases, lay evidence may establish a nexus between a current disability and service.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, in this case, in the absence of credible evidence of continuity of symptomatology, the potential relationship between a currently diagnosed spine disability and injury or treatment during service is not obvious merely through lay observation.  The question of causation in this instance involves a more complex relationship that is not an easily observable cause-and-effect relationship.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Veteran's opinion on this matter is not competent to establish the etiology of his current disorder.

For a competent opinion, the Board must turn to the VA examiner, who is a physician.  He concluded, following a review of the evidence, an interview with the Veteran, and an examination, that there was no relationship between the Veteran's current diagnosis and his surgery in service.  He provided a rationale that the Veteran's surgery was noted to have gone well, and there was no indication of any problem with the lumbar spine.  This opinion is competent and adequate, and there is no competent opinion of record stating otherwise.

The Board notes the June 2006 written statement from the Veteran's VA physician, which was emphasized by the Veteran's granddaughter during his Board hearing.  However, a review of the statement shows that the VA physician did not provide an opinion that the Veteran's lumbar spine disorder was related to service.  Instead, the VA doctor merely stated that the Veteran claimed an injury to his back during service.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, this statement, being just a restatement of the Veteran's contentions, is not competent on the issue of whether he has a back disorder that is related to service.

Finally, the Board notes that there is no evidence suggesting that the Veteran manifested arthritis of the lumbar spine within one year of separation from service.  The medical evidence establishes such a diagnosis in December 1975, and the Veteran has not alleged that he was diagnosed with arthritis of the lumbar spine within one year of his February 1946 separation.

As such, the Board concludes that the competent evidence of record preponderates against a finding that a currently diagnosed spine disorder is related to service or that the Veteran has residuals of a spinal injury during service, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for residuals of a spinal injury is denied.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's claim of entitlement to service connection for bilateral hearing disability.

During the September 2011 Board hearing, the Veteran's granddaughter testified that he underwent VA audiological examination in August 2011.  She indicated that this was a rescheduled examination for the one that the Veteran was unable to attend in May 2011, which is documented in the record.  The report of the August 2011 VA examination is not associated with the claims file and must be obtained on remand.

If the RO is unable to obtain this record or the record obtained is not a VA examination, the Veteran should be scheduled for a VA examination to determine the etiology of any bilateral hearing loss disability that may be diagnosed.  The Board notes that the Veteran did not appear for his scheduled May 2011 VA examination.  However, his granddaughter indicated during the September 2011 Board hearing that notice to report for this examination was not received until after the date of the appointment.  The Veteran has reported to all previous scheduled VA examinations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain a report of the Veteran's VA audiological examination conducted in August 2011.  The Board notes that, while the Veteran did not indicate where this examination took place, his previously scheduled examination was to be conducted at the Loma Linda VA medical center, and his treatment has occurred at the Long Beach VA medical center and the Los Angeles VA outpatient clinic.

2.  If the August 2011 VA examination report cannot be obtained or the August 2011 record is not an adequate VA examination, the Veteran should be scheduled for an examination to determine the nature and etiology of his claimed bilateral hearing loss disability.  The claims file should be provided for review, and the Veteran should be interviewed regarding his in-service and post-service noise exposure.  All appropriate testing, to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.

Based on the results of the Veteran's physical examination, his lay statements regarding his history of noise exposure and symptoms, and a review of the claims file, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss disability, if diagnosed, is related to active service. 

The examiner is hereby notified that the Board finds that the Veteran's statements regarding his in-service noise exposure are credible. 

A complete rationale should be provided for any opinion expressed.

3.  Readjudicate the Veteran's claim for service connection for bilateral hearing loss disability.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


